         Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOHN GILBERT PEREZ SR.,                        §
                                               §
       Plaintiff,                              §
                                               §         Civil Action No. SA-20-CV-00812-XR
v.                                             §
                                               §
BEST BUY STORES, L.P.,
                                               §
      Defendant.                               §


                    ORDER ON MOTION FOR SUMMARY JUDGMENT

       On this day, the Court considered Defendant Best Buy’s Motion for Summary Judgment

(ECF No. 21) on the issue of limitations, and the response and reply thereto. Plaintiff filed this

lawsuit two days before the statute of limitations expired, and did not effect service for six

months. The issue is whether Plaintiff failed to exercise due diligence in serving Best Buy such

that his claims are barred by the statute of limitations. After careful consideration, the Court

finds that material fact issues exist and denies summary judgment.

                                          Background

       On July 20, 2017, Plaintiff John Gilbert Perez, Sr. was injured at Best Buy when he

leaned on the bathroom toilet paper dispenser, and it fell off the wall, causing him to fall.

Plaintiff filed suit in Bexar County district court on July 18, 2019, naming Best Buy North Star

as defendant. ECF No. 1-3. On January 21, 2020, Best Buy North Star was served via CT

corporation. ECF No. 1-4.

       On June 26, 2020, Best Buy Stores, L.P. filed a First Amended Answer, Affirmative

Defense, and Verified Denial, denying that Best Buy North Star was a proper party and stating

that Best Buy Stores, L.P. is the occupier of the premises in question. ECF Nos. 1-5, 1-8. On July



                                                1
          Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 2 of 11




9, 2020, Plaintiff served Best Buy Stores, L.P. with his First Amended Original Petition. Best

Buy Stores, L.P. then removed the case on July 13. ECF No. 1. Best Buy Stores, L.P. filed an

“original federal answer” that same date, again asserting the affirmative defense of limitations.

ECF No. 2. On November 20, 2020, Best Buy Stores, L.P. filed this motion for summary

judgment on the basis of limitations, arguing that Plaintiff did not exercise due diligence in

serving Best Buy as a matter of law. Plaintiff opposes the motion.

                                   Applicable Legal Standards

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is no

genuine issues as to any material fact and that the moving party is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(c). In making the determination of whether a genuine issue of

material fact exists, the court reviews the facts and inferences to be drawn from them in the light

most favorable to the non-moving party. Reaves Brokerage Co., Inc. v. Sunbelt Fruit &

Vegetable Co., Inc., 336 F.3d 410, 412 (5th Cir. 2003). Defendant bears the burden on summary

judgment to conclusively prove the defense of limitations.

       A suit for personal injuries must be brought within two years from the time the cause of

action accrues. See TEX. CIV. PRAC. & REM. CODE § 16.003(a). But a timely filed suit will not

interrupt the running of limitations unless the plaintiff exercises due diligence in the issuance and

service of citation. Proulx v. Wells, 235 S.W.3d 213, 215 (Tex. 2007); Murray v. San Jacinto

Agency, Inc., 800 S.W.2d 826, 830 (Tex. 1990). If service is diligently effected after limitations

has expired, the date of service will relate back to the date of filing. Gant v. DeLeon, 786 S.W.2d

259, 260 (Tex.1990). In other words, if the plaintiff does not serve the defendant until after the

limitations period has expired, the claim will not be barred by the statute of limitations only if the



                                                  2
          Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 3 of 11




plaintiff exercises due diligence in procuring service on defendant. Rodriguez v. Safeco Ins. Co.

of Ind., No. SA-18-CV-00851-OLG, 2019 WL 650437, at *2 (W.D. Tex. Jan. 7, 2019).

       When a defendant affirmatively pleads the defense of limitations and shows the failure to

timely serve the defendant, “the burden shifts to the plaintiff . . . to explain the delay” by

presenting evidence regarding the efforts that were made to serve the defendant, and to explain

every lapse in effort or period of delay. Proulx, 235 S.W.3d at 216. The plaintiff’s explanation of

its service efforts may demonstrate a lack of due diligence as a matter of law, as when one or

more lapses between service efforts are unexplained or patently unreasonable. Id. But if the

plaintiff’s explanation for the delay raises a material fact issue concerning the diligence of

service efforts, the burden shifts back to the defendant to conclusively show why, as a matter of

law, the explanation is insufficient. Id.

       “The determination of due diligence is usually a fact question . . . [h]owever, lack of due

diligence may be found as a matter of law if the plaintiff offers no excuse for [the] failure to

procure service.” Saenz v. Keller Indus. of Tex., Inc., 951 F.2d 665, 667 (5th Cir. 1992). “In

assessing diligence, the relevant inquiry is whether the plaintiff acted as an ordinarily prudent

person would have acted under the same or similar circumstances and was diligent up until the

time the defendant was served.” Proulx, 235 S.W.3d at 216. Generally, the question of the

plaintiff’s diligence “is determined by examining the time it took to secure citation, service, or

both, and the type of effort or lack of effort the plaintiff expended in procuring service.” Id.

                                              Analysis

       It is undisputed that although Plaintiff filed suit on July 18, 2019, two days before the

statute of limitations expired, Plaintiff did not serve Defendant until January 21, 2020, six

months after the limitations period expired. The issue is whether Plaintiff was diligent in



                                                  3
             Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 4 of 11




effecting service such that the date of service will relate back to the timely filing of the Original

Petition.

          Defendant contends that Plaintiff did not exercise due diligence as a matter of law,

asserting that Plaintiff did not even request service until January 8, 2020. Plaintiff rebuts this

assertion and provides evidence in the form of counsel’s affidavit and documentation showing

that Plaintiff filed an official “request for process” and requested “rush” service 1 on July 18,

2019, the same day he filed the Original Petition. Plaintiff states he received an e-notice that the

Petition was accepted by the clerk’s office but did not realize the request for service had been

rejected. Plaintiff states it was rejected for insufficient funds, even though counsel had submitted

the required fees. The e-notice is dated 7/29/2019 and is two pages. The second page states at the

top, “Filing Status Rejected,” then lists the request for process and states “rejection information,”

“rejection reason insufficient fees.” It further contains the comment, “The service and copy fees

were removed when you filed the original petition. The Clerk advised you by the acceptance

comment. Please resubmit your request form and select the service fee and the copy fee. Also

please be advised that the Bexar County Sheriff office only services in Bexar County and not

Dallas. Thank you. Brenda C.”

          On July 19, Plaintiff emailed Defendant a file-stamped copy of the Petition, as had been

requested by Defendant’s agent so she could “assign appropriate defense counsel to put in an

Answer and start the discovery process.” Plaintiff’s counsel, unaware that the request for service

had been rejected, expected that Defendant would file an answer in early September 2019.

Shortly after the lawsuit was filed, Plaintiff’s counsel’s paralegal assigned to the case

unexpectedly resigned, and she did not notify anyone that the request for service had been

rejected.

1   In the “comments to the court” section, counsel wrote, “please rush citations, thank you kindly!”

                                                           4
          Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 5 of 11




        Plaintiff claims that, because service had been requested and paid for and because

Defendant was provided with an email copy, counsel did not realize there was a potential

problem. Counsel states he did not realize that Defendant had failed to file an answer until

October 2019. Over the next three months, Plaintiff’s counsel contacted multiple process servers,

but counsel states “that process was plagued by individuals who assured us that they could

complete the job but then failed to follow through or return communication” and “our efforts

were further hampered by the holiday season as it limited the number of process servers taking

new jobs.” Plaintiff’s counsel eventually personally requested service on January 8, 2020, and

Defendant was served January 21, 2020. Plaintiff contends counsel’s efforts at service were

reasonable and involved “a series of uncommon circumstances that made service of process

uniquely difficult in this case.”

        Defendant is correct that not requesting service for over five months from filing suit

would affirmatively demonstrate a lack of due diligence. See Proulx, 235 S.W.3d at 217 (citing

Hansler v. Mainka, 807 S.W.2d 3, 5 (Tex. App.–Corpus Christi 1991, no writ)). However,

Plaintiff has shown that counsel did request service at the time of filing. Thus, cases in which no

action was taken for months are inapposite. Defendant states that it was unaware that Plaintiff

had requested service in July 2019, but replies that Plaintiff’s explanations nevertheless

demonstrate a lack of due diligence as a matter of law because they inappropriately place the

blame on others – the clerk, the former paralegal, the process servers, and the holiday season –

rather than on Plaintiff and his counsel.

        To overcome summary judgment, the plaintiff’s evidence must explain every period of

delay, Gant, 786 S.W.2d at 260, and each explanation must be legally proper. Here, there are two

periods of delay – delay from the time of filing on July 18, 2019 until counsel realized at some



                                                5
          Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 6 of 11




unspecified time in October 2019 that no answer had been filed, and delay from October 2019

until Plaintiff successfully requested and obtained service in January 2020.

       As noted, Plaintiff requested service at the time he filed suit and submitted the required

fees. Under Texas law, “ordinarily a plaintiff may rely on the clerk to perform his official duty of

issuing the citation, yet when he learns, or by the exercise of reasonable diligence should learn,

that the clerk has failed to do so, it is then encumbent on him to see that it is done.” Buie v.

Couch, 126 S.W.2d 565, 566 (Tex. Civ. App.–Waco 1939, writ ref’d). Defendant contends that

Plaintiff’s counsel was not diligent, insofar as he was notified of the rejection through the e-filing

system, improperly blames a paralegal, and did not exercise diligence in checking on service

until October 2019.

       In line with the other courts of appeals, the Austin Court of Appeals has held that “case

law supports the existence of a fact question when a plaintiff attempts timely service but

miscommunications or mistakes by the district clerk’s office unknown to the plaintiff result in

service being unsuccessful.” Int’l Fidelity Ins. Co. v. State, No. 03-09-00539-CR, 2010 WL

4366910, at *4 (Tex. App.–Austin 2010, no pet.); see also Paredes v. City of Odessa, 128 F.

Supp. 2d 1009, 1019 (W.D. Tex. 2000) (“In cases where due diligence has been found, at least to

raise a fact question, the plaintiff made some efforts to procure service but by mistake or clerical

error was not immediately successful.”). “[A]n ordinarily prudent person would check whether

the original citation was actually served when the defendant failed to file an answer within a

reasonable amount of time.” Holmes v. Tex. Mut. Ins. Co., 335 S.W.3d 738, 742 (Tex. App.–El

Paso 2011, pet. denied). However, Texas Courts of Appeals disagree as to how long counsel may

assume that the clerk is fulfilling its duty to effect service before the delay becomes

unreasonable.



                                                  6
          Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 7 of 11




        It appears clear that counsel may wait four weeks before checking on service, Shaw v.

Lynch, No. 01-15-00040-CV, 2016 WL 1388986 (Tex. App.–Houston [1st Dist.] Apr. 7, 2016),

and “Texas courts have consistently held that unexplained delays of five and six months in

procuring issuance and service of citation constitute a lack of due diligence as a matter of law,”

Keeton v. Carrasco, 53 S.W.3d 13, 18 (Tex. App.–San Antonio 2001, pet. denied). But periods

in between fall in a bit of a gray area.

        The First Court of Appeals in Shaw v. Lynch, No. 01-15-00040-CV, 2016 WL 1388986

(Tex. App.–Houston [1st Dist.] Apr. 7, 2016), found a fact issue where plaintiff filed suit and

requested service four days before limitations expired, but failed to discover that service was not

effected for four weeks and then took steps to effect service. The request for service directed the

district clerk to place process in the “box” designated for legal support, and the clerk issued the

citation the next day. Counsel testified that he anticipated service “within one to two weeks” and

the filing of an answer “within approximately 30 days” after issuance of citations. He thus made

inquiries with the clerk’s office after four Mondays had passed without an executed return or

answer, and learned that his legal support had not received process from the district clerk. Legal

support then received process approximately one month after suit was filed, made numerous calls

to process servers, but was unsuccessful, and ultimately directed a fellow process server to drive

to Beaumont to effectuate service on the defendant two months after suit was filed. The Court of

Appeals held that the evidence did not suggest that counsel “wholly ignored” his duty to timely

procure and effectuate service and he “had no reason to suspect a problem with service of

process on [the defendant] until he learned that no return had been filed and [the defendant] had

not filed an answer.” The Court of Appeals held that the plaintiff raised a genuine issue of




                                                7
            Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 8 of 11




material fact as to diligence, and the defendant failed to show a lack of due diligence as a matter

of law.

          In Stoney v. Gurmatakis, No. 01-09-00733-CV, 2010 WL 1840247, the Houston First

District Court of Appeals held that failing to check on service for two months is not reasonable

or diligent:

          Similarly, Stoney failed to provide any explanation for her approximately two
          month delay in inquiring with the clerk’s office about procuring a citation, and her
          counsel ultimately learned that the failure to issue the citation was attributable to
          the lack of payment of requisite fees. We conclude that the evidence presented to
          the trial court established, as a matter of law, that Stoney failed to use diligence in
          procuring the citation and effecting service on Gurmatakis. Accordingly, we hold
          that the trial court did not err in granting summary judgment in favor of
          Gurmatakis.

2010 WL 1840247, at *4. The court noted, “We need not consider the specific number of days

that a clerk should be given to issue a properly requested citation before a diligent party should

inquire about the status of procuring the citation. Rather, we simply hold that, on these facts,

Stoney’s unexplained delay in waiting to inquire about the status of the citation shows lack of

diligence as a matter of law.” Id. at *4 n.4.

          A few Court of Appeals decisions indicate that waiting three months – the amount of

time counsel waited in this case -- is not reasonable. The Fort Worth Court of Appeals noted that

“[a]fter three months, case law dictates that the clerk’s responsibility to serve citation is replaced

by the plaintiff’s duty to ensure that service actually took place.” Tarrant Cnty. v. Vandigriff, 71

S.W.3d 921, 926 (Tex. App.–Fort Worth 2002, pet. denied). In establishing a three-month rule,

the Fort Worth Court of Appeals in Vandigriff cites to Boyattia v. Hinojosa, 18 S.W.3d 729 (Tex.

App.–Dallas 2000, pet. denied), in which the Dallas Court of Appeals held that, even when

service is properly requested and a party may ordinarily rely on the clerk to perform his duty

within a reasonable amount of time, “an unexplained three-month delay is not a reasonable time


                                                    8
         Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 9 of 11




for the clerk to deliver a citation as directed by a party” and counsel “should have known the

clerk was not fulfilling his duty to deliver the County’s citation within a reasonable time” and

“was thus obligated to make an effort to ensure that delivery was accomplished.” Thus, counsel’s

failure to point to any actions taken during the three-month period the citation remained with the

clerk showed a lack of diligence as a matter of law. The First District Court of Appeals cited this

case with approval in Bilinsco Inc. v. Harris County Appraisal Dist., 321 S.W.3d 648, 652 (Tex.

App.–Houston [1st Dist.] 2010, pet. denied).

        In contrast, the Dallas Court of Appeals in Beshirs v. Pipemaster Corp., No. 05-98-

02088-CV, 2001 WL 537525 (Tex. App.–Dallas 2001, no pet.) held that a fact issue existed

when counsel waited four months before checking on the status of service. There, counsel filed

suit in December 1997, one day before the two-year limitation period expired, and requested

service via the Secretary of State immediately after filing suit, but failed to pay the proper fee

such that the citation was never forwarded to the Defendant. The Secretary of State’s office did

not notify counsel of the deficiency, and counsel waited until April 1998 before checking on the

status of service. Upon learning that service had not occurred (and in fact the case had been

dismissed for want of prosecution), counsel immediately took steps to reinstate the case and

effect service (by June 3, 1998), such that service was accomplished in less than six months and

“counsel provided some explanation for the delay in obtaining service.” Id. at *3. The Dallas

Court of Appeals noted that it was counsel’s responsibility to ensure that service was properly

executed, but nevertheless held that the record “presents a fact issue on whether [plaintiff] was

diligent in obtaining service,” thus reversing the trial court’s grant of summary judgment. Id. at

*4. See also Edwards v. Kaye, 9 S.W.3d 310 (Tex. App.—Houston [14th Dist.] 1999, pet.

denied) (finding fact issue where service was properly requested, there was a 12-week interval



                                                9
         Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 10 of 11




between the time plaintiff filed suit and the time he was notified no service issued, and his

attorney was in out-of-town trial during that period such that he was unaware that service had not

issued until notified by the court); Valdez v. Charles Orsinger Buick Co., 715 S.W.2d 126 (Tex.

App.–Texarkana 1986, no writ) (delay from August to January in discovering that service had

not been effected due to error in fee payment, with law clerk who had handled the case leaving

during that time, held to raise a fact issue).

        In this case, although Plaintiff’s counsel properly requested service and submitted the

proper fees, something went wrong with the fee payment. Although Plaintiff’s counsel was

notified of the subsequent rejection of the request for service by e-notice, he failed to notice the

rejection contained in the same notice as his filing acceptance. Counsel apparently relied on a

paralegal, but that paralegal left soon after suit was filed, and did not inform counsel of the

rejection of the service request. Counsel was in communication with defense counsel and had

provided a courtesy copy of the Petition, and thus did not realize that service had not occurred or

that no answer had been filed until October 2019. “[A]n ordinary, prudent attorney may not

suspect a problem . . . until an answer is not filed.” Keeton v. Carrasco, 53 S.W.13, 20 (Tex.

App.–San Antonio 2001, pet. denied). Once counsel realized that no answer had been filed, he

took steps to determine the problem. Plaintiff has offered some explanation for the delay

between July and October, and the Court finds that a fact issue exists. Defendant has not shown a

lack of due diligence as a matter of law.

        As to the second period of delay, once counsel realized that service had not occurred,

Plaintiff explains that he contacted process servers, but had issues with their reliability and

availability during the holiday season, until he finally requested service himself on January 8,

2020. Although counsel’s affidavit lacks specificity as to how many process servers he contacted



                                                 10
         Case 5:20-cv-00812-XR Document 25 Filed 02/05/21 Page 11 of 11




and when, the Court cannot say on the current record that Defendant has shown lack of diligence

during this period as a matter of law. See Shaw v. Lynch, No. 01-15-00040-CV, 2016 WL

1388986 (where counsel actively investigated problem with service and explained unsuccessful

efforts to obtain service during the period of delay, the evidence raised a genuine issue of

material fact as to plaintiff’s diligence).

        Whether a plaintiff has exercised diligence is usually a question of fact. The Court finds

that Defendant has not shown that Plaintiff failed to exercise due diligence as a matter of law,

and that fact issues remain. Accordingly, the motion for summary judgment is denied.

                                              Conclusion

        Defendant’s motion for summary judgment on limitations (ECF No. 21) is DENIED.

        It is so ORDERED.


        SIGNED February 5, 2021.




                                     XAVIER RODRIGUEZ
                                     UNITED STATES DISTRICT JUDGE




                                                 11
